DAWSON, District Judge.
This is a motion to remand the above action to the City Court of the City of New York. The parties have stipulated that the contract of insurance upon which the plaintiff predicates his claim is a policy of maritime insurance. The action was removed from the City Court of the City of New York to this Court on the ground that the action involved a controversy based upon a policy of maritime insurance and is, therefore, an action of which the District Courts of the United States have original jurisdiction, and that the action may be removed to this Court even though the defendant is not a non-resident. Such an action on a marine insurance policy is one which can be removed by defendant to this Court without regard to the citizenship or residence of the parties. Compañía Marítima Ador, S. A. v. New Hampshire Fire Ins. Co., D.C.S.D.N.Y.1954, 120 F.Supp. 577.
The motion to remand to the City Court is denied. So ordered.